FiLEo

UNITED sTATEs DISTRICT coURT 097 ' 1 2013
FoR THE DISTRICT oF CoLUMBiA C'°"‘» U-S- D'="lvf & Bvnkruotcy
Courts for the D|str|ct of Columb|a

Valencia Garner, )
)

Piainriff, )

)

v. ) civil A¢tion N@. /3 ~ /:S'£ /

)

United States of America et al., )
)

Defendants. )

)

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofi v. lqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califario, 75

F.R.D. 497, 493 (D.D.c. 1977).

Plaintiff, a resident of Atlanta, Georgia, sues the United States, the Central Intelligence
Agency, and the Internal Revenue Service for "squillions of dollars" in damages. Compl. at 2.
Plaintiff lists 32 various causes of action, both civil and criminal, ia'. at 3-5, and includes a

variety of unexplained attachments. She mentions delayed payments by the IRS and "reckless

off-sets," id. at 3, and alleges that she failed to receive "any stimulus money" from 2007 to 2013.

Id. at 4. Since the complaint consists entirely of disj ointed statements that provide no notice of a
claim, it fails to comply with Rule S(a) and, thus, will be dismissed. A separate Order
accompanies this Memorandum Opinion. /

¢l' -`i 1 -- il __

United States ljistrict Judge

Date: September , 2013